Citation Nr: 1526722	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected asthma.

2.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The jurisdiction of the case now rests with the RO in Oakland, California.  

The Veteran was scheduled to testify before the Board at a hearing at the RO in May 2015 in connection with this appeal.  In a March 2015 communication, the Veteran asked to have the hearing cancelled. Therefore, his hearing request is considered to have been withdrawn.

The issue of entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran's allergic rhinitis is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
The Veteran asserts that he has rhinitis (claimed as allergies) as a result of his active duty service.

A review of the Veteran's service treatment records (STRs) show that he was treated on numerous occasions for allergic rhinitis and asthma.  His January 1970 service examination shows that he reported being allergic to tetanus toxoid and penicillin, but denied a history of hay fever (or asthma).  Allergy testing done in January 1971 and February 1971 showed that the Veteran was allergic to cats, dogs, horses, and grasses.    

An August 1972 VA examination showed that the Veteran had allergy-triggered asthma, which started in active service.  The examiner noted the Veteran's rhinitis history contained in his STRs, and reported that the Veteran had wheezing and difficulty breathing "as a result of exposure to certain things."  

Post-service VA treatment records show a current diagnosis of rhinitis allergies.

The Veteran has reported on many occasions that he started having allergies and rhinitis in active service, with his nose running regularly, often with blood, and having red, swollen eyes.  These symptoms have persisted over the years, and continue to this day.  In this case, the Board finds that the Veteran is competent to report that his current rhinitis symptoms began in service and continued thereafter. Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In light of the Veteran's in-service treatment for allergies, and his post-service treatment for rhinitis and allergies, the Board gives the Veteran the benefit of the doubt and finds that service connection for allergic rhinitis is warranted.  Further discussion of the evidence is simply not warranted.

The nature and extent of these disabilities are not currently before the Board.


ORDER

Entitlement to service connection for allergic rhinitis is granted.



REMAND

The Veteran asserts that his diabetes mellitus (DM), type II, is more severe than currently evaluated.

The Veteran was last evaluated for his diabetes mellitus in September 2009, almost six years ago.  His most recent VA treatment records are from May 2012.  It is, therefore, unclear for the evidence on file what is the current state and severity of his service-connected DM.  The Veteran must be afforded a new examination, so that the Board can adjudicate the issue on appeal.    

In light of the fact that the Veteran is now, as of a January 2015 rating decision, in recepit of 100 percent (total) disability, the RO should contact the Veteran first before proceeding with scheduling him for a VA diabetes examination to check if he wished to proceed with his appeal. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to ascertain whether he wishes to proceed with the appeal of this issue, as he is currently in receipt of 100 percent disability.

2. If the Veteran does wish to proceed with the appeal, obtain the Veteran's VA treatment records starting in May 2012.  

3. Then, schedule him for a VA examination with an appropriate examiner to determine the severity of his service-connected diabetes mellitus.  The Examiner should review the claims file and note that review in the examination report.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be provided for all expressed opinions.  The examiner should specifically address: 

a) whether the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities;

b) whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or,

c) whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength.

4. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


